Title: To Thomas Jefferson from the Board of War, with Reply, 24 November 1779
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 24 Nov. 1779. Col. Finnie, state quartermaster general, should be allowed a general order to employ workmen. Signed by Nelson, Griffin, and Barron. Countersigned: “In Council Novr. 24th. 1779. Approved for the present, but it is recommended to the Board of War to take Measures for setting apart a proper number of workmen in each Department who shall be subject to orders from the Quarter Master, while the residue shall be proceeding in other necessary works without being subject to interruption from him. Tho: Jefferson.”
